                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES                                  )
                                               )
        Petitioner,                            )       Civil Action No. 3:20-cv-00158
                                               )
v.                                             )       Judge Aleta A. Trauger
                                               )
FRESENIUS MEDICAL CARE                         )       Magistrate Judge Jeffery S. Frensley
HOLDINGS, INC., et al.                         )
                                               )
        Respondents.                           )


     RESPONDENTS’ ANSWER TO PETITION FOR SUMMARY ENFORCEMENT OF
                     INSPECTOR GENERAL SUBPOENAS

        Respondents Fresenius Medical Care Rx, LLC, Fresenius Medical Care Pharmacy

Services, Inc., and Fresenius Medical Care Holdings, Inc. (collectively “Fresenius” or

“Respondents”) Answer the United States’ Petition for Summary Enforcement of Inspector

General Subpoenas (“Petition”) (ECF 1) as set forth below. Respondents’ response to the Petition

is set forth more fully in its Opposition To Petition To Enforce Inspector General Subpoenas. To

the extent any allegation in the Petition is not expressly admitted in this Answer, it is denied.

                                     Jurisdiction and Venue

        1.     The allegations in this Paragraph are legal conclusions to which no answer is

required. To the extent an answer is deemed required, Respondents admit only that Petitioner

purports to bring this action under 28 U.S.C. §§ 1331 and § 1345 and the Inspector General Act of

1978, 5 U.S.C. App. 3 § 6(a)(4). Respondents deny that these statutes authorize the Petition, that

any statute was violated, or that the Petition has any basis in fact or law. All allegations not

specifically admitted herein are denied.

        2.     The allegations in this Paragraph are legal conclusions to which no answer is


                                                   1

     Case 3:20-cv-00158 Document 29 Filed 04/24/20 Page 1 of 6 PageID #: 3784
required. To the extent an answer is deemed required, Respondents deny that a proper basis of

venue is the location of the Department of Health and Human Services Office of Inspector

General’s (“HHS-OIG”) investigation or a location where Respondents are found or transact

business. Respondents deny that a substantial part of the events or omissions giving rise the

Petition—specifically, the creating and sending of privilege logs and document productions—

occurred the Middle District of Tennessee. All allegations not specifically admitted herein are

denied.

                                              Parties

          3.   Respondents admit only that Petitioner is the United States of America.

          4.   Respondents admit that Respondents are Fresenius Medical Care Rx, LLC,

Fresenius Medical Care Pharmacy Services, Inc., and Fresenius Medical Care Holdings, Inc.; that

Fresenius Medical Care Pharmacy Services, Inc. is a privately held corporation, incorporated in

Delaware that transacts business in Florida and other states; and that Fresenius Medical Care

Holdings, Inc. is a privately held corporation, incorporated in New York, that transacts business

in Tennessee and other states. (ECF 23-25.) All allegations not specifically admitted herein are

denied.

          5.   Respondents admit that HHS-OIG Subpoena Duces Tecum with Control Numbers

17498, 17499, and 17500 were issued to Fresenius Medical Care Rx, LLC, Fresenius Medical Care

Pharmacy Services, Inc., and Fresenius Medical Care Holdings, Inc., respectively, through

Respondents’ attorney. Respondents admit that HHS-OIG Subpoenas 17498, 17499, and 17500

purport to serve as the basis for this Petition. All allegations not specifically admitted herein are

denied.




                                                 2

   Case 3:20-cv-00158 Document 29 Filed 04/24/20 Page 2 of 6 PageID #: 3785
                     Authority for and Issuance and Service of Subpoena

       6.      Respondents lack knowledge or information sufficient to form a belief as to the

truth of the allegations regarding the HHS-OIG investigation contained in this paragraph and,

accordingly, deny the allegations in their entirety. Respondents deny they violated any statute

regarding fraud and abuse of federal healthcare programs, billing federal healthcare programs or

kickbacks. Respondents deny that any HHS-OIG investigation related to Respondents has any

basis in fact or law. All allegations not specifically admitted herein are denied.

       7.      The allegations in this Paragraph are legal conclusions to which no answer is

required. To the extent an answer is deemed required, Respondents admit that the Inspector

General Act provides that each Inspector General, in carrying out the provisions of the Act, is

authorized: “to require by subpoena the production of all information, documents, reports,

answers, records, accounts, papers, and other data in any medium (including electronically stored

information), as well as any tangible thing and documentary evidence necessary in the

performance of the functions assigned by this Act, which subpoena, in the case of contumacy or

refusal to obey, shall be enforceable by order of any appropriate United States district court….” 5

U.S.C.A. § APP. 3 § 6(a)(4) (emphasis supplied). All allegations not specifically admitted herein

are denied.

       8.      Respondents incorporate their answer to Paragraph 5 regarding the HHS-OIG

subpoenas. Respondents admit that HHS-OIG Subpoenas—which were hand-served in Waltham,

Massachusetts—included requests related to certain policies and procedures, marketing,

budgeting, compliance, claims data, patient records, electronic communications, and internal

audits. All allegations not specifically admitted herein are denied.

       9.      Respondents incorporate their answers to Paragraphs 5 and 6 regarding the HHS-



                                                  3

   Case 3:20-cv-00158 Document 29 Filed 04/24/20 Page 3 of 6 PageID #: 3786
OIG subpoenas and investigation. Allegations in this Paragraph regarding the False Claims Act

are legal conclusions to which no answer is required. Respondents deny they defrauded Medicare

or Medicaid, or violated the False Claims Act. Respondents deny that any HHS-OIG investigation

related to Respondents has any basis in fact or law. All allegations not specifically admitted herein

are denied.

                  Fresenius’ Failure to Comply with HHS-OIG’s Subpoenas

       10.     Respondents incorporate their answers to Paragraphs 6 and 9 regarding the HHS-

OIG investigation. Respondents admit only their counsel conferred with the United States

regarding their response to the HHS-OIG subpoenas. All allegations not specifically admitted

herein are denied.

       11.     Respondents admit only that on October 22, 2018, they provided Petitioner a

privilege log identifying documents withheld or redacted for privilege. All allegations not

specifically admitted herein are denied.

       12.     Respondents admit only that on May 10, 2019, they provided Petitioner privilege

logs revised as requested by Petitioner. All allegations not specifically admitted herein are denied.

       13.     Respondents admit only that on September 19 and 30, 2019, they provided

Petitioner privilege logs revised as requested by Petitioner. All allegations not specifically

admitted herein are denied.

       14.     Respondents admit only that the Petition seeks summary enforcement of the HHS-

OIG subpoenas. All allegations not specifically admitted herein are denied.

       15.     Respondents deny that there is any basis in fact or law to award any relief to

Petitioner.




                                                 4

   Case 3:20-cv-00158 Document 29 Filed 04/24/20 Page 4 of 6 PageID #: 3787
                         AFFIRMATIVE AND OTHER DEFENSES

        Without waiving general or specific denials herein or in its Opposition To Petition To

Enforce Inspector General Subpoenas, to the extent affirmative defenses should be pleaded,

Respondents assert the following affirmative and other defenses.

        1.     Except as expressly admitted herein, Respondents deny all allegations in the

Petition.

        2.     Respondents allege an affirmative defense, and here rely, on each and every

argument set forth in their accompanying Opposition To Petition To Enforce Inspector General

Subpoenas.

        In asserting these affirmative defenses, Respondents are not assuming the burden to

establish any fact, proposition or element where the burden is properly imposed upon Petitioner.

        WHEREFORE, Respondents pray that this Court dismiss the Petition, enter judgment

against Petitioners and for Respondents, award Respondents fees and costs incurred in this action,

and such further relief as the Court may deem just and proper.



Date: April 24, 2020                                Respectfully submitted,

                                                    By:     /s/ James F. Bennett
                                                            James F. Bennett (pro hac vice)
                                                            Megan S. Heinsz (pro hac vice)
                                                            Michelle D. Nasser (pro hac vice)
                                                            DOWD BENNETT LLP
                                                            7733 Forsyth St., Ste. 1900
                                                            St. Louis, MO 63105
                                                            (314) 889-7300 (phone)
                                                            (314) 863-2111 (fax)
                                                            jbennett@dowdbennett.com
                                                            mheinsz@dowdbennett.com
                                                            mnasser@dowdbennett.com


                                                5

   Case 3:20-cv-00158 Document 29 Filed 04/24/20 Page 5 of 6 PageID #: 3788
                                                              and

                                                              /s/ Matthew M. Curley
                                                              Matthew M. Curley (18613)
                                                              Scott Gallisdorfer (036014)
                                                              150 Third Avenue South, Suite 2800
                                                              Nashville, TN 37201
                                                              (615) 742-6200
                                                              mcurley@bassberry.com
                                                              scott.gallisdorfer@bassberry.com

                                                              Attorneys for Fresenius Medical
                                                              Care Rx, LLC, Fresenius Medical
                                                              Care Pharmacy Services, Inc., and
                                                              Fresenius Medical Care Holdings,
                                                              Inc.




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of April 2020, I electronically filed the foregoing
Respondents’ Answer To Petition For Summary Enforcement Of Inspector General Subpoenas
with the Clerk of Court using the CM/ECF system, which sent notification of the filing to all
counsel of record, including the following:

 Ellen Bowden McIntyre                               John K. Henebery
 Office of the United States Attorney                Department of Justice
 110 Ninth Avenue, S                                 Civil Div./Commercial Litigation Branch
 Suite A961                                          P O Box 261
 Nashville, TN 37203-3870                            Ben Franklin Station
 (615) 736-5151                                      Washington, DC 20044
 ellen.bowden2@usdoj.gov                             (202) 514-9472
                                                     john.henebery@usdoj.gov



                                                                     /s/ James F. Bennett




                                                 6

   Case 3:20-cv-00158 Document 29 Filed 04/24/20 Page 6 of 6 PageID #: 3789
